         Case 1:15-cv-05871-KPF Document 185-2 Filed 01/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x   Index No. 15-CV-05871 (KPF)
KELLY PRICE,
                                                                    RIDER TO SUBPOENA TO
                          Plaintiff,
                                                                    NEW YORK STATE
        - against -                                                 DIVISION OF CRIMINAL
THE CITY OF NEW YORK, ROSE PIERRE-                                  JUSTICE SERVICES
LOUIS, in her individual and official capacity,                     DATED _______________
SELVENA BROOKS, in her individual and official
capacity, INSPECTOR OLUFUNMILO F. OBE, in
her individual and official capacity, DECTECTIVE
LINDA SIMMONS, in her individual and official
capacity, OFFICER JOHN STAINES, in his
individual and official capacity, OFFICER
ISELAINE GUICHARDO HERMENE GILDO
CRUZ, in her individual and official capacity, LT.
NICHOLAS CORRADO, in his individual and
official capacity; LIEUTENANT RAYMOND
DEJESUS, in his individual and official capacity;
OFFICER EMMET, in his individual and official
capacity; SERGEANT SHEVITZ, in his individual
and official capacity; MTA OFFICER STEPHEN
MEARS, in his individual and official capacity; MTA
OFFICER ALISON SCHMITT, in her individual and
official capacity,
                           Defendants.
----------------------------------------------------------------x

       YOU ARE COMMANDED to produce at the time, date, and place set forth on the
subpoena with which this rider is enclosed, the following documents, electronically stored
information, or objects, and to permit inspection, copying, testing, or sampling of the material:

    (1) Any New York State Identification and Intelligence System (“NYSIIS”) report in your
        possession for Kelly Price, born 11/27/1970.
    (2) Any Domestic Incident Report (“DIR”) in your possession for Ms. Price.
    (3) Any records reflecting any member of the Metropolitan Transportation Authority Police
        Department (“MTAPD”) having accessed a NYSIIS report or DIR for Ms. Price on
        November 17 or 18, 2016, or a certification that no MTAPD member accessed those
        records.




                                                         1
